The words charged to have been spoken by the defendant were in relation to the taking of a horse which had belonged to the plaintiff, which had been levied on by an officer and left in the custody of the defendant, and which the plaintiff had secretly taken from out of his possession. The defendant, *Page 486 
in speaking of this transaction to one Roberts, called it stealing. This conversation was more than six months before the suit was brought. But afterwards, within the time prescribed by the statute, on being informed by Roberts that the plaintiff threatened to sue him for slander if he could get evidence enough, the defendant said in reply, that he had never denied what he had said to Roberts, and that he would "stand up to it."
The Court was of opinion that the words to Roberts were not actionable, and if they were, the subsequent conversation was not a repetition of them. In submission to this opinion, the plaintiff took a nonsuit and appealed.
We agree with his Honor that what the defendant said to the witness Roberts, within six months before the commencement of the action, was not a repetition of the charge which he had previously made to the same witness against the plaintiff. It was nothing more than an acknowledgment of the fact that he had spoken the words on a former occasion; and that speaking having been more than six months before the suit was brought, the statute of limitations was a bar to it.
This makes it unnecessary for us to decide whether the words were actionable, and upon that question, therefore, we do not express an opinion.
PER CURIAM.                        Judgment affirmed.